Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	This office action is in response to restriction requirement received on 4/7/2022.  Group I is elected (claims 1-17) without traverse, claims 21-23 are added. This restriction is made progress.


Claim Rejections - 35 USC § 101
        35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process), claim(s) 11 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 21 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 11 and 21 are drawn to one of the statutory categories of invention.
Claims 1-17 and 21-23 are directed to displaying portion of a video content item and product data related to the product based on identified profile information of a plurality of users. Specifically, the claims recite receiving video content of a plurality of first users, each first user of the plurality of first users being a respective user of a client application, the video content including a plurality of video content items that correspond to one or more products offered for purchase via the client application; identifying,  profile information of each of the plurality of first users of the client application; storing, the profile information of the plurality of first users and the video content  in association with the one or more products further including product data related to each product of the one or more products; receiving, a request for information related to a product included in the one or more products, the request corresponding to a user of the client application; analyzing,  a first profile of the user in relation to one or more second profiles of one or more second users of the client application to determine one or more video content items included in the plurality of video content items to provide to the user; and sending a response to the request to a client device of the user, the response including at least a portion of the one or more video content items and product data that is related to the product and stored which is grouped within the  Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as computing devices, server system, client devices, database, system, hardware processor, non-transitory computer readable storage media , hardware  merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the computing devices, server system, client devices, database, system, hardware processor, non-transitory computer readable storage media , hardware perform(s) the steps or functions of receiving video content of a plurality of first users, each first user of the plurality of first users being a respective user of a client application, the video content including a plurality of video content items that correspond to one or more products offered for purchase via the client application; identifying,  profile information of each of the plurality of first users of the client application; storing, the profile information of the plurality of first users and the video content  in association with the one or more products further including product data related to each product of the one or more products; receiving, a request for information related to a product included in the one or more products, the request corresponding to a user of the client application; analyzing,  a first profile of the user in relation to one or more second profiles of one or more second users of the client application to determine one or more video content items included in the plurality of video content items to provide to the user; and sending a response to the request to a client device of the user, the response including at least a portion of the one or more video content items and product data that is related to the product and stored  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a computing devices, server system, client devices, database, system, hardware processor, non-transitory computer readable storage media , hardware  to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of displaying portion of a video content item and product data related to the product based on  identified profile information of a plurality of users. As discussed above, taking the claim elements separately, the computing devices, server system, client devices, database, system, hardware processor, non-transitory computer readable storage media, hardware. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of displaying portion of a video content item and product data related to the product based on identified profile information of a plurality of users. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-10, 12-17 and 22-23 further describe the abstract idea of displaying portion of a video content item and product data related to the product based on identified profile information of a plurality of users. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Avedissian et al. U.S. Patent Pub. No. 2019/0268650, Interactive Video Distribution System and Video Player Utilizing A Client Server Architecture.
Berman et al. U.S. Patent No. 8,095,432, Recommendation Engine For Social Network.
Kulick et al. U.S. Patent No. 9,536,015, Using Social Networking Information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007. The examiner can normally be reached 7:30 AM-3:30 PM. M.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARGON N NANO/Primary Examiner, Art Unit 2443